Filed Pursuant to Rule 424(b)(5) R egistration No. 333-180460 The information contained in this preliminary prospectus supplement is not complete and may be changed. A registration statement relating to these securities has been declared effective by the Securities and Exchange Commission. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities, and we are not soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED OCTOBER 22, 2015 PROSPECTUS SUPPLEMENT (To the Prospectus Dated May 1, 2012) Shares of Common Stock
